MEMORANDUM**
Raghbir Singh Naveen, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the BIA’s denial of asylum for substantial evidence and may reverse only if the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Substantial evidence supports the BIA’s conclusion that petitioner did not suffer past persecution or have a well-founded fear of future persecution. Any mistreatment that petitioner experienced in India stemmed from a personal dispute after *52petitioner wrote a newspaper article in which he exposed actors involved in a prostitution ring, rather than based on an enumerated ground. See id. at 483-84. Accordingly, it follows that petitioner did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule36-3.